DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,2,5,7, 11 have been amended.
Claim 18 has been added.
The amendment to claim 7 has overcome 112 rejection, therefore 112 rejection has been withdrawn.

Allowable Subject Matter
Claims 2, 5-6, 8-9, 11-14 and 18 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7, 10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gernot [WO 2019/121781] in view of Kim [US Pub# 2017/0057539].

Regarding claim 1: Gernot discloses a gear ring carrier part (see fig 11) for a two- or multi-component gear, wherein the gear ring carrier part (10) has a circular ring section (16) rotating in the circumferential direction about an axis of rotation (A), a gear ring (162) arranged radially on the outside of the circular ring section (16), and an extension (E, see markup fig 11) extending radially inward from the circular ring section (16), the extension (E) having a first extension face (E1) and a second extension face (E2), a number of first ribs (161) and an equal number of first pockets (pockets defined by the two consecutive ribs) being arranged on the first extension face, and/or a number of second ribs (161) and an equal number of second pockets (pockets defined by ribs 161) being arranged on the second extension face ,
the first ribs (161) and the first pockets and/or the second ribs (161) and the second pockets each extending radially and being arranged adjacent to one another in the circumferential direction (see fig 11).
Gernot does not explicitly show the first ribs and the first pockets and/or the second ribs and
the second pockets each forming an undulating transition with the circular ring section. However Kim shows the first ribs and the first pockets and/or the second ribs and the second pockets each forming an undulating transition (fig 4 shows round corners transitioning from the ribs to the pockets) with the circular ring section.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have transition portion at the connection between the rib and the pocket to reduce stress force concentration.

Regarding claim 3: Gernot discloses a number of teeth (164) are arranged on the gear ring (162), 
Gernot does not explicitly show a number of teeth which are equal to the number of first ribs and second ribs and the number of first pockets and second pockets. Gernot does not explicitly show that the number of teeth is equal to the number of first ribs and the second ribs. 
However Kim shows a number of teeth are arranged on the gear ring, which are equal to the number of first ribs and second ribs and the number of first pockets and second pockets. Gernot does not explicitly show that the number of teeth is equal to the number of first ribs and the second ribs (figure 4 show gear with 36 teeth which equal to the number of upper ribs shown in fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have duplicated the number of ribs to much the number of the teeth to have provided more support to the gear. 

Regarding claim 4: Gernot discloses each tooth of the gear ring (162) forms a corresponding tooth base (the bottom of tooth 164) and a corresponding tooth tip (the tip of tooth 164) and the first and second ribs (161, 161) are in alignment with the tooth bases (see fig 4) and the first and second pockets are in alignment with the tooth tips (see fig 4), or the first and second ribs (161, 161) are in alignment with the tooth tips and the first and second pockets are in alignment with the tooth bases.

Regarding claim 7: Gernot discloses the gear ring has a first gear ring face (F1, see markup fig ) and a second gear ring face  (F2) which are arranged at a first distance (A1) from one another, and the first extension face  and the second extension face are arranged at a second distance (A2) from one another ( the two sided of the extension E, see markup fig 12), the ratio being 1 < Al/A2 < 10.

Regarding claim 10: Gernot discloses the gear ring has a tip diameter (Dk, see markup fig) and a base diameter (Df) and the extension has an inner surface (Si) that faces the axis of rotation (A) and has an inner surface diameter (Di), wherein the ratio Df/Di is > 1.

Regarding claim 15: Gernot discloses a gear ring carrier part (10) claim 1, and  a connecting part (16) connected to the gear ring carrier part (10) in a form-fitting manner (see fig 11), wherein the connecting part (16) encloses the extension (E) or o encloses the extension (E) and the circular ring section (16), or o encloses the extension (E) and the circular ring section and the gear ring in the area of the first circular ring section face (the first surface of the gear) and the second circular ring section face as well as the first circular ring section pocket and the second circular ring section pocket (pockets defined by ribs 161).

Regarding claim 16: Gernot discloses the two- or multi-component gear is designed as a spur gear (see fig 4), a helical gear or a worm gear.

Regarding claim 17: Gernot discloses the two- or multi-component gear (11) according to claim 15, characterized in that the two- or multi-component gear (11) comprises an insert part (15) which is connected to the connecting part (16) and is enclosed by the connecting part (16, see fig 11).
Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. In response to applicant argument that Kim fails to show undulating transition. Figure 4 of Kim reference clearly shows round corners between the ribs and the pockets providing a smooth transition connection between the ribs and the pockets, these transition, round corners help reduce stress concentration at the connections between the ribs and the pockets.


    PNG
    media_image1.png
    740
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    514
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658